Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 08/26/2020, Applicant, on 11/25/2020.
Status of Claims
Claims 1-3, 5-6, 8, 10-12, 14-15, and 17 are currently amended. 
Claims 4 and 13 are canceled. 
Claims 7, 9, 16, and 18 were previously presented.
Claims 1-3, 5-12, and 14-18 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 7 “Concerning the 35 U.S.C. §101 rejections to the claims, Applicant has amended claims 1 and 10 to include the limitation "wherein the access request from the user device is received by reading the key card encoded with card data or receiving a short-range radio transmission from the second mobile device, the key card being encoded with card data via a magnetic strip or an RFID chip", which the Applicant submits is clearly not a mental process or an abstract idea. Support for this amendment is clearly found in the specification (paragraphs [0031]) and drawings of the present application, thus no new matter has been added. Therefore, Applicant respectfully requests withdrawal of the 35 U.S.C. §101 rejections”
The examiner respectfully disagrees.
The amendments to the independent claims wherein the access request from the user device is received by reading the key card encoded with card data or receiving a short-range radio transmission from the second mobile device, the key card being encoded with card data via a magnetic strip or an RFID chip does not make the claim eligible under 101 because the claims are receiving information and transmitting information (lock audit). There is control of a machine of any kind in the claims. The concept is still a mental process because a person watching the door of a room can easily provide a lock audit based on people entering the room or denied access to the room.
The present claims are still abstract because they are simply monitoring, collecting activities of a lock control and sending the activities to a user.
In conclusion, the present claims recite an abstract idea of receiving, filtering, and 
  Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 7-9 “The examiner has cited the Graziano reference as allegedly disclosing the present audit list of the application however the Graziano reference does not share any information with a smartphone to alert the person assigned to the room that someone else may be trying to enter their room”, “Advantageously, the present invention will notify the individual staying in a room who has accessed or attempted to access their room via their smartphone in real-time, wherever they are located. This benefit is clearly not offered by the Graziano because an individual using the multi-functional panel 80 of Graziano would have to be standing right next to the door lock 93 to review the LCD”
The examiner respectfully disagrees.
The examiner reject these argued limitations as follow, Lowe does not teach, however, Graziano teaches wherein the first lock audit indicates who transmitted each of the one or more access requests, at what time each of the one or more access requests were transmitted, [Graziano, para. 0019, Graziano teaches “In one embodiment, the multi-function panel at the door sends a message to the access control software every time a door access is attempted, with the PIN entered, a matching result, and a timestamp. The access control software keeps tracks in its data storage of each message received from the multi-panels and provides an audit trail as part of the user interface. In another embodiment, the multi-function panel captures an image from its and whether each of the one or more access requests successfully unlocked the access control; [Graziano, para. 0031, Graziano teaches “In some embodiments, the cloud computing 20 may store the credentials of all door controls for a managed facility to perform auditing and monitoring functions of all tempted and successful door accesses” a lock audit includes successful door accesses] 
Lowe in view of Graziano does not teach, however, Kupiec teaches Kupiec teaches transmitting a second lock audit to the first mobile device, when the access request from the user device not assigned to the room is received; activating at least one of an audible alert, a vibratory alert, or a visual alert on the first mobile device when the second lock audit is received; and displaying the second lock audit on the first mobile device, wherein the second lock audit indicates who transmitted the access request from the user device not assigned to the room, at what time the access request from the user device not assigned to the room was transmitted, [Kupiec, para. 0046, Kupiec teaches “transmitting an unauthorized access attempt alarm from the asset management component to an alarm system when a user is denied access to the enclosure; transmitting a user/enclosure access denied message to an audit system when a user is denied access to the enclosure; recording in an audit system the tracking date, time and enclosure name for when enclosure access is granted to a user; recording in an audit system the tracking date, time and enclosure name when enclosure access is denied to a user” emphasis added, Transmitting audit of an unauthorized attempt with date, time, and name] 
Lowe in view of Kupiec does not teach, however, Graziano teaches and whether the request from the user device not assigned to the room successfully unlocked the access control 
The Examiner cited Kupiec as teaching sharing information with a smartphone to alert the person assigned to the room that someone else may be trying to enter their room. The Examiner asserts that these two references along with Lowe explicitly teach those limitations as explained above. 
2) Regarding applicant’s arguments on page 8 “The Lowe reference only teaches updating credential information and does not involve notifying an individual assigned to the room that someone else is attempting to access their room”
The examiner respectfully disagrees.
Lowe teaches at least in para. 0044, “Once the enabled mobile device(s) 112 is determined in step 516, information relating to the activity is sent to the enabled mobile device(s) 112 in step 520” Figure 5 of Lowe is also clear about relating activities to a mobile device.

    PNG
    media_image1.png
    886
    511
    media_image1.png
    Greyscale



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 5-12, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3, 5-12, and 14-18 are directed to a process, machine, manufacture, or composition of matter (Step 1), however the claims are directed to the abstract idea of receiving, saving, compiling, and filtering access requests, and transmitting lock audits. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, are elements used to apply the abstract idea and they are not significantly more than the abstract idea.
Step 2A Prong One. claims 1 and 10, recite monitoring the access control;  receiving one or more access requests to the access control; saving the one or more access requests; compiling the one or more access requests into a first lock audit; wherein the first lock audit indicates who transmitted each of the one or more access requests, at what time each of the one or more access requests were transmitted, and whether each of the one or more access requests 
Step 2A Prong Two. The claims only recite “A system for managing lock audits for an access control operably connected to a door of a room, the system comprising: a lock actuator configured to lock or unlock the access control; a processor; and a memory comprising computer-executable instructions that, when executed by the processor”, “transmitting the first lock audit to the first mobile device;”, “receiving a restricted access request from the first mobile device;”, “receiving an access request from a user device not assigned to the room, the user device being a keycard or a second mobile device, wherein the access request from the user device is received by reading the key card encoded with card data or receiving a short-range radio transmission from the user second mobile device not assigned to the access control, the key card being encoded with card data via a magnetic strip or an RFID chip”, “transmitting a second lock audit to the first mobile device, when the access request from the user device not assigned to the room is received”, “activating at least one of an audible alert, a vibratory alert, or a visual alert on the first mobile device when the second lock audit is received” such as in claim 1, a “A 
In addition, performing the Step 2B analysis while continuing to refer to claims 1 and 10, the additional elements including “A system for managing lock audits for an access control operably connected to a door of a room, the system comprising: a lock actuator configured to lock or unlock the access control; a processor; and a memory comprising computer-executable instructions that, when executed by the processor”, “transmitting the first lock audit to the first
Figures 1-2 and paragraphs [0029] and [0037-0039] of the 
Claims 2-3, 5-9, 11-12 and 14-18 when analyzed as a whole, are not sufficient to transform the abstract idea into a patent eligible invention because these claims merely provide additional instructions to narrow the implementation of the abstract idea. Further, regarding the elements in the dependent claims “receiving a lock audit request from a mobile device” as in claim 2,  “lock audit request is transmitted to the mobile device” as in claim 3, “the lock audit request is transmitted to the mobile device through Bluetooth” as in claim 5, “transmitting the first lock audit from the access control to a server; and transmitting the first lock audit from the server to the mobile device” as in claim 6, “transmitting the first lock audit from the access control to a wireless access protocol device via wireless communication; and transmitting the first lock audit from the wireless access protocol device to the server” as in claim 7, “determining a mobile device currently assigned to a room operably connected to the access control; and transmitting the first lock audit to the mobile device currently assigned to the room operably connected to the access control” as in claim 8 “transmitting the first lock audit to a room management system located within a room operably connected to the access control” as in claim 9 are used to apply the abstract idea and are not significantly more than the abstract idea. The elements in the dependent claims are considered part of the abstract idea.
Claims 1-3, 5-12, and 14-18 are therefore not drawn to eligible subject matter as they are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5-12, and 14-18 are rejected under 35 U.S.C. 103 as being un-patentable over Lowe (US 20060224901 A1) in view of Graziano (US 20180114384 A1), and in further view of Kupiec et al. (US 20180012043 A1).

Regarding claim 1, Lowe teaches A system for managing lock audits for an access control operably connected to a door of a room, [Lowe, para. 0002, Lowe teaches “The invention is directed generally to using mobile devices in an access control system. Specifically, a mobile device utilizing near field communications protocol (NFC) may be used for controlling access to assets, places, or things by having access credentials remotely assigned and revoked” a system for managing lock audit where the lock audit are attempts to access a room. In addition, para. 0011 teaches “The readers are typically associated with a particular asset (e.g., a door permitting access to a secure room, a computer permitting access to secure information, a lock permitting access to a safe, etc.)” a reader is equivalent to an access control connect to a door] the system comprising: a lock actuator configured to lock or unlock the access control; [Lowe, para. 0038, Lowe teaches “Upon confirmation of validation of the mobile device 112, the reader 108 will unlock the door” a reader is equivalent to a lock actuator connect to a door that locks and unlock the door] a processor; and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising: [Lowe, para. 0032, Lowe teaches “In the depicted embodiment, the mobile device 112 comprises a memory 200, a processor 204”. In addition, para. 0036 teaches “Additionally, the memory 200 may contain executable functions that are used by the processor 204 to run other components of the mobile device 112”] monitoring the access control; [Lowe, para. 0013, Lowe teaches “In another embodiment of the present invention, a system and method for periodically updating and/or enabling the credentials of a mobile device and/or reader” where periodically updating a reader (access control) is monitoring a reader] receiving one or more access requests to the access control; [Lowe, para. 0034, Lowe teaches “As can be seen in FIG. 2, the mobile device 112, in one embodiment, communicates with external devices via two bi-directional saving the one or more access requests; [Lowe, para. 0050, Lowe teaches “The process starts at step 500 and then proceeds to step 504 where activity is detected at a reader 108. Information related to that activity is determined in step 508 and potentially logged. The information may be stored at reader 108 and/or sent to controller 102 to be stored in database 130” activities including access request are stored in a database] compiling the one or more access requests into a first lock audit; [Lowe, para. 0050, Lowe teaches “The process starts at step 500 and then proceeds to step 504 where activity is detected at a reader 108. Information related to that activity is determined in step 508 and potentially logged” activities (access requests) are detected at the reader and logged is equivalent to compiling access requests into a lock audit] 
Lowe does not teach, however, Graziano teaches wherein the first lock audit indicates who transmitted each of the one or more access requests, at what time each of the one or more access requests were transmitted, [Graziano, para. 0019, Graziano teaches “In one embodiment, the multi-function panel at the door sends a message to the access control software every time a door access is attempted, with the PIN entered, a matching result, and a timestamp. The access control software keeps tracks in its data storage of each message received from the multi-panels and provides an audit trail as part of the user interface. In another embodiment, the multi-function panel captures an image from its own camera at the time the PIN is entered, and sends the digital image to the access control software together in the message sent to track access attempts” audit with user identity (image) and timestamp] and whether each of the one or more access requests successfully unlocked the access control; [Graziano, para. 0031, Graziano 
Lowe teaches system and method for remotely assigning and revoking access credentials using a near field communication equipped mobile phone and Graziano teaches a cloud-based system that include a plurality of door control assembly equipped with a connected multi-function panel with a control interface to an electronic lock mechanism. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lowe to incorporate the teaching of Graziano by providing an audit including who, what time, and whether a successful unlock attempt.  The motivation to combine Lowe and Graziano has the advantage of insuring security and control access only to authorized guests in their assigned rooms, is the ability of the access control software in the computing cloud to acquire rooms occupancy data from either its own the back-office user interface, or by interacting with an external property management system software, and to revoke existing credentials on the multi-function panels at the time of guests check-out while setting new credentials into the multi-function panel of the room assigned to an arriving guest, and prior to his/her arrival [Graziano, para. 0018]
Further, Lowe teaches filtering the first lock audit to include only access requests received during a period of stay for a first mobile device, the first mobile being assigned to the room operably connected to the access control; [Lowe, para. 0014, Lowe teaches “a system and method for relaying information associated with activities detected at a reader or set of readers to a mobile device is provided. Rather than keeping a log of the activity information only at the transmitting the first lock audit to the first mobile device; [Lowe, para. 0044, Lowe teaches “Once the enabled mobile device(s) 112 is determined in step 516, information relating to the activity is sent to the enabled mobile device(s) 112 in step 520”] receiving a restricted access request from the first mobile device; [Lowe, para. 0014, Lowe teaches “Rather than keeping a log of the activity information only at the controller, selected mobile devices can receive the activity information from the controller” according to the instant specification “receiving a restricted access request from the first mobile device” is requesting audits or activities to be received by the mobile device. Lowe teaches receiving activities information by a mobile device] receiving an access request from a user device not assigned to the room, the user device being a keycard or a second mobile device, wherein the access request from the user device is received by reading the key card encoded with card data or receiving a short-range radio transmission from the user second mobile device not assigned to the access control, the key card being encoded with card data via a magnetic strip or an RFID chip; [Lowe, para. 0044, Lowe teaches “Typically, when a user is de-enrolled from an access list, a message will be sent via a communication from the controller 102 to the mobile 
Lowe in view of Graziano does not teach, however, Kupiec teaches transmitting a second lock audit to the first mobile device, when the access request from the user device not assigned to the room is received; activating at least one of an audible alert, a vibratory alert, or a visual alert on the first mobile device when the second lock audit is received; and displaying the second lock audit on the first mobile device, wherein the second lock audit indicates who transmitted the access request from the user device not assigned to the room, at what time the access request from the user device not assigned to the room was transmitted, [Kupiec, para. 0046, Kupiec teaches “transmitting an unauthorized access attempt alarm from the asset management component to an alarm system when a user is denied access to the enclosure; transmitting a audit system when a user is denied access to the enclosure; recording in an audit system the tracking date, time and enclosure name for when enclosure access is granted to a user; recording in an audit system the tracking date, time and enclosure name when enclosure access is denied to a user” emphasis added, Transmitting audit of an unauthorized attempt with date, time, and name] 
Kupiec teaches system for restricting physical access to at least one component process control system component has a locking device that is integrated with process control system security administration data. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lowe in view of Graziano to incorporate the teaching of Kupiec by providing an audit including who, what time, for an unauthorized attempt.  The motivation to combine Lowe in view of Graziano with Kupiec has the advantage of carrying out the steps of linking physical security access to an enclosure containing contents that are accessible to a user according to the job function of the respective user [Kupiec, para. 0014]
Lowe in view of Kupiec does not teach, however, Graziano teaches and whether the request from the user device not assigned to the room successfully unlocked the access control [Graziano, para. 0031, Graziano teaches “In some embodiments, the cloud computing 20 may store the credentials of all door controls for a managed facility to perform auditing and monitoring functions of all tempted and successful door accesses” a lock audit includes successful door accesses] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lowe in view of Kupiec to incorporate the teaching of Graziano by providing an audit with whether a successful unlock attempt.  The 
Further, Lowe teaches wherein the first mobile device is a smartphone [Lowe, Para. 0030 of Lowe teaches “A user typically carries the mobile devices 112 in order to verify his/her identity to a reader 108. Acceptable mobile devices 112 include, mobile cellular phones, personal digital assistants (PDAs), Blackberrys.TM., or any other mobile communication device that can be enabled for use in the access system 100 described. Essentially, the mobile device 112 can perform functions associated with typical mobile devices and can also act like a smart card, RFID, or other type of identification device”] 
Regarding claim 2, wherein prior to the transmitting the operations further comprises: receiving a lock audit request from a the first mobile device [Lowe, para. 0027, Lowe teaches “Each reader 108 is adapted for exchanging information with the controller 102 and for requesting data from the mobile device 112 to verify the authenticity of the mobile device” receiving data from a mobile device 112 to verify the authenticity of the mobile device].
Regarding claim 3, Lowe in view of Graziano and Kupiec teaches all of the limitations of claim 2 (as above). Further Lowe teaches wherein: the first lock audit is transmitted to the first mobile device in response to the audit request [Lowe, para. 0051, Lowe teaches “the information relating to the activity may be stored at the reader 108 and logged there. An enabled mobile

Regarding claim 5, Lowe in view of Graziano and Kupiec teaches all of the limitations of claim 1 (as above). Further Lowe teaches Lowe in view of Graziano and Kupiec teaches all of the limitations of claim 1 (as above). Further Lowe teaches wherein: the lock audit request is transmitted to the first mobile device through Bluetooth [Lowe, para. 0025, Lowe teaches “The interface 120 shown can be between one or a number of readers 108 and one or a number of mobile devices 11. Furthermore, the interface 120 may utilize known methods and protocols including NFC protocol, Infra Red communication methods, Bluetooth, ZigBee, GSM, WiFi, and/or other protocols known to those of skill in the art”].  
Regarding claim 6, Lowe in view of Graziano and Kupiec teaches all of the limitations of claim 1 (as above). Further Lowe teaches wherein the transmitting the first lock audit to a first mobile device further comprises: transmitting the first lock audit from the access control to a server; and transmitting the first lock audit from the server to the first mobile device [Lowe, para. 0011, Lowe teaches “Credential information is verified at the reader then transmitted to the controller in order to notify security personnel or the like about the activity that has just taken place at the reader. When credential information is changed at the controller (e.g., access rights for a particular user of a mobile device have been partially or fully revoked, updated, enabled, augmented, added, etc.), that changed information is relayed to the mobile device via a communication network” transmitting the lock audit from the access control to a server; and transmitting the lock audit from the server to the mobile device where the changed information is relayed from the controller to the mobile device via a communication network where the 
Regarding claim 7, Lowe in view of Graziano and Kupiec teaches all of the limitations of claim 6 (as above). Further Lowe teaches wherein the transmitting the first lock audit from the access control to a server further comprises: transmitting the first lock audit from the access control to a wireless access protocol device via wireless communication; [Lowe, para. 0011, Lowe teaches “Credential information is verified at the reader then transmitted to the controller in order to notify security personnel or the like about the activity that has just taken place at the reader. When credential information is changed at the controller (e.g., access rights for a particular user of a mobile device have been partially or fully revoked, updated, enabled, augmented, added, etc.), that changed information is relayed to the mobile device via a communication network” transmitting the lock audit from the access control to a server; and transmitting the lock audit from the server to the mobile device where the changed information is relayed from the controller to the mobile device via a communication network where the communication network acts as a server. Also see figure 5, 512-524 and claim 1] and transmitting the first lock audit from the wireless access protocol device to the server [Lowe, para. 0038, Lowe teaches “If the mobile device 112 determines that it is not allowed access to the particular asset, then it can either do nothing or send a signal back to the reader 108 indicating that validation of the mobile device 112 was not confirmed and access should not be granted. Upon the receipt of this signal, the reader 108 may perform no action, generate a message indicating that access was not granted, sound an alarm, or perform some other sort of action in accordance with denying the holder of the mobile device 112 access to the asset” transmitting a lock audit from a wireless device to the reader 112 via a communication network as can be seen in figure 1 where the mobile devices are in one hand in communication with the 
Regarding claim 8, Lowe in view of Graziano and Kupiec teaches all of the limitations of claim 1 (as above). Further Lowe teaches wherein the transmitting the first lock audit to a first mobile device further comprises: determining the first mobile device currently assigned to a room operably connected to the access control; and transmitting the first lock audit to the first mobile device currently assigned to the room operably connected to the access control [Lowe, para. 0027, Lowe teaches “Each reader 108 is adapted for exchanging information with the controller 102 and for requesting data from the mobile device 112 to verify the authenticity of the mobile device. Typically, a reader 108 is associated with a particular asset (e.g., a door protecting access to a secure room…)” the lock audit is sent to Reader 108 associated with a room].  
Regarding claim 9, Lowe in view of Graziano and Kupiec teaches all of the limitations of claim 1 (as above). Further Lowe teaches wherein the operations further comprise: transmitting the first lock audit to a room management system located within a room operably connected to the access control [Lowe, para. 0011, Lowe teaches “The readers are typically associated with a particular asset (e.g., a door permitting access to a secure room, a computer permitting access to secure information, a lock permitting access to a safe, etc.). The readers communicate with the mobile devices to determine if the credential information stored on the memory of the mobile device permits the person using the mobile device to access a particular asset. Credential information is verified at the reader then transmitted to the controller” The reader is a management system associated with room and “Credential information is verified at the reader then transmitted to the controller” indicates that the reader is connected to the 
Regarding claim 10, Lowe teaches A computer program product embodied on a non- transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising: [Lowe, para. 0026, Lowe teaches “The controller 102 may be a general-purpose computer adapted for multi-task data processing and suitable for use in various settings including, but not being limited to, business, commercial, residential, and industrial settings. Examples of suitable types of controllers 102 include, but are not limited to, a control panel, a number of control panels, a host computer, a processor, a server, combinations thereof, and other controllers known to those of skill in the art. A memory of the controller 102 comprises software program(s) containing a database of records for the access system 100. Alternatively, a database 130 may be separated from the controller 102 as depicted in FIG. 1”] monitoring an access control operably connected to a door of a room, [Lowe, para. 0027, Lowe teaches “In one embodiment, upon verification of credential information stored on the mobile device 112, the reader 108 generates signals facilitating execution of the results of interrogating the mobile device (e.g., engages/disengages a locking mechanism, allows/disallows movement of a monitored article” monitored access control. In addition, para. 0011 teaches “The readers are typically associated with a particular asset (e.g., a door permitting access to a secure room, a computer permitting access to secure information, a lock permitting access to a safe, etc.)” a reader is equivalent to an access control connect to a door] the access control comprising a lock actuator configured to lock or unlock the access control; [Lowe, para. 0038, Lowe teaches “Upon confirmation of validation of the mobile device 112, the reader 108 will unlock the door” a reader is equivalent to a lock actuator connect to a door that locks and unlock the door] receiving one or more access requests; [Lowe, para. 
Lowe does not teach, however, Graziano teaches wherein the first lock audit indicates who transmitted each of the one or more access requests, at what time each of the one or more access requests were transmitted, [Graziano, para. 0019, Graziano teaches “In one embodiment, the multi-function panel at the door sends a message to the access control software every time a door access is attempted, with the PIN entered, a matching result, and a timestamp. The access control software keeps tracks in its data storage of each message received from the multi-panels and provides an audit trail as part of the user interface. In another embodiment, the multi-function panel captures an image from its own camera at the time the PIN is entered, and sends the digital image to the access control software together in the message sent to track access and whether each of the one or more access requests successfully unlocked the access control; [Graziano, para. 0031, Graziano teaches “In some embodiments, the cloud computing 20 may store the credentials of all door controls for a managed facility to perform auditing and monitoring functions of all tempted and successful door accesses” a lock audit includes successful door accesses] 
Lowe teaches system and method for remotely assigning and revoking access credentials using a near field communication equipped mobile phone and Graziano teaches a cloud-based system that include a plurality of door control assembly equipped with a connected multi-function panel with a control interface to an electronic lock mechanism. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lowe to incorporate the teaching of Graziano by providing an audit including who, what time, and whether a successful unlock attempt.  The motivation to combine Lowe and Graziano has the advantage of insuring security and control access only to authorized guests in their assigned rooms, is the ability of the access control software in the computing cloud to acquire rooms occupancy data from either its own the back-office user interface, or by interacting with an external property management system software, and to revoke existing credentials on the multi-function panels at the time of guests check-out while setting new credentials into the multi-function panel of the room assigned to an arriving guest, and prior to his/her arrival [Graziano, para. 0018]
Further, Lowe teaches filtering the first lock audit to include only access requests received during a period of stay for a user device assigned to a room operably connected to the access control; [Lowe, para. 0014, Lowe teaches “a system and method for relaying information receiving an access request from a user device not assigned to the room, the user device being a keycard or a second mobile device, wherein the access request from the user device is received by reading the key card encoded with card data or receiving a short-range radio transmission from the user second mobile device not assigned to the access control, the key card being encoded with card data via a magnetic strip or an RFID chip; [Lowe, transmitting a second lock audit to the first mobile device, when the access request from a user device not assigned to the room is received; [Lowe, para. 0044, Lowe teaches “The reader is made aware of these credential changes and the new credentials (filtering) are sent to a mobile device” emphasis added] 
Lowe in view of Graziano does not teach, however, Kupiec teaches activating at least one of an audible alert, a vibratory alert, or a visual alert on the first mobile device when the second lock audit is received; and displaying the second lock audit on the first mobile device, wherein the second lock audit indicates who transmitted the access request from the user device not assigned to the room, at what time the access request from the user device not assigned to the access control was transmitted, [Kupiec, para. 0046, Kupiec teaches “transmitting an unauthorized access attempt alarm from the asset management component to an alarm system when a user is denied access to the enclosure; transmitting a user/enclosure access denied message to an audit system when a user is denied access to the enclosure; recording in an audit system the tracking date, time and enclosure name for when enclosure access is granted to a user; recording in an audit system the tracking date, time and enclosure name when enclosure access is denied to a user” emphasis added, Transmitting audit of an unauthorized attempt with date, time, and name] 
Kupiec teaches system for restricting physical access to at least one component process control system component has a locking device that is integrated with process control system security administration data. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lowe in view of Graziano to incorporate the teaching of Kupiec by providing an audit including who, what time, for an unauthorized attempt.  The motivation to combine Lowe in view of Graziano with Kupiec has the advantage of carrying out the steps of linking physical security access to an enclosure containing contents that are accessible to a user according to the job function of the respective user [Kupiec, para. 0014]
Lowe in view of Kupiec does not teach, however, Graziano teaches and whether the request from the user device not assigned to the room successfully unlocked the access control [Graziano, para. 0031, Graziano teaches “In some embodiments, the cloud computing 20 may store the credentials of all door controls for a managed facility to perform auditing and monitoring functions of all tempted and successful door accesses” a lock audit includes 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lowe in view of Kupiec to incorporate the teaching of Graziano by providing an audit with whether a successful unlock attempt.  The motivation to combine Lowe in view of Kupiec with Graziano has the advantage of insuring security and control access only to authorized guests in their assigned rooms, is the ability of the access control software in the computing cloud to acquire rooms occupancy data from either its own the back-office user interface, or by interacting with an external property management system software, and to revoke existing credentials on the multi-function panels at the time of guests check-out while setting new credentials into the multi-function panel of the room assigned to an arriving guest, and prior to his/her arrival [Graziano, para. 0018]
Further, Lowe teaches wherein the first mobile device is a smartphone [Lowe, Para. 0030 of Lowe teaches “A user typically carries the mobile devices 112 in order to verify his/her identity to a reader 108. Acceptable mobile devices 112 include, mobile cellular phones, personal digital assistants (PDAs), Blackberrys.TM., or any other mobile communication device that can be enabled for use in the access system 100 described. Essentially, the mobile device 112 can perform functions associated with typical mobile devices and can also act like a smart card, RFID, or other type of identification device”] 
Regarding claims 11-12 and 14-18, claims 11-12 and 14-18 recite substantially similar limitations as claims 2-3 and 6-9, respectively; therefore, claims 11-12 and 14-18 are rejected with the same rationale, reasoning, and motivation provided above for claims 2-3 and 6-9, respectively. Claims 2-3 and 6-9 are method claims while claims 11-12 and 14-18 are directed to an access control comprising: a processor; and a memory comprising computer-executable 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure Joseph; Ajit Clarence (US 20190005784 A1) because it discloses a Security System With Fixture and Tracking Devices for in Room Security of Valuables, and Shoenfeld; Norman A. (US 20190082829 A1) because it discloses if there is an unauthorized attempt at entry, i.e., if a door is forcefully opened, an alarm is transmitted to the security staff.
Applicant's amendments and arguments dated 11/25/2020 necessitated the reformulation of the 35 USC § 101 rejection presented in this Office action and the rejection of the pending claims under 35 USC § 103.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private 

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623